DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. In the present instance, the term “may be” in claims 6 and 16, implies that the broad recitation “the cartridge” preferably includes a narrower statement such as “extruded at a rate of 75-80 feet per minute”. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12-20 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. In this case each of the claims 12-20 are identical to claims 2-10 respectively.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 9, 11 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dang (US 5,680,967) in view of Ajioka (JP 07165944).
Regarding claim 1, Dang discloses a caulk cartridge for use with high organic solvent caulk (fig.1-7), the cartridge comprising: a cartridge body (10) formed as an open-ended elongate cylindrical tube having a first end, a second end, and an inner surface (see fig.1), a nozzle (18) affixed to the first end of the cartridge body; and a plunger (40) engaging with the inner surface of the cartridge body and forming a seal at the second end and slidable along a longitudinal axis of the cartridge body from the second end toward the first end (see fig.3). Dang also discloses the cartridge, plunger and nozzle are made of plastic (col 3, ll.22-26). Dang is silent in disclosing the cartridge body being manufactured from a cellulosic thermoplastic having a high organic solvent barrier. However, Ajioka teaches the commonality of manufacturing a cartridge body from a cellulosic thermoplastic with a high organic solvent barrier (see page 1 of the attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the cartridge of Dang to a cellulosic thermoplastic one as taught by Ajioka, in order to offer a container with an excellent in mechanical strength, water resistance, flexiblity, bending resistance, appearance and environmental protection and useful for moisture-proofing packaging materials (see Ajioka, page 1).
Regarding claims 9 and 19, Dang discloses the caulk cartridge is configured to be used with a standard cartridge gun (see fig.7).
Regarding claim 11, Dang discloses a method of producing a caulk cartridge for use with high organic solvent caulk (fig.1-7) comprising: producing a cartridge body (10) formed as an open-ended elongate cylindrical tube having a first end, a second end, and an inner surface (see fig.1); producing a nozzle (18) configured to affix to the first end of the cartridge body; producing a plunger (40) configured to engage with the inner surface of the cartridge body, form a seal at the second end, and slide along a longitudinal axis of the cartridge body from the second end toward the first end (see fig.3). Dang discloses the cartridge, plunger and nozzle are made of plastic (col 3, ll.22-26). Dang is silent in disclosing the cartridge body being manufactured from a cellulosic thermoplastic having a high organic solvent barrier. However, Ajioka teaches the commonality of manufacturing a cartridge body from a cellulosic thermoplastic with a high organic solvent barrier (see page 1 of the attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the cartridge of Dang to a cellulosic thermoplastic one as taught by Ajioka, in order to offer a container with an excellent in mechanical strength, water resistance, flexiblity, bending resistance, appearance and environmental protection and useful for moisture-proofing packaging materials (see Ajioka, page 1).
The device shown by Dang and Ajioka in combination will perform the method recited in claim 11 during normal use and operation of the dispensing device.
 	Claims 2 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dang (US 5,680,967) in view of Ajioka (JP 07165944) as applied to claim 1 above, and further in view of Laverdure (US 4,917,267).
	Dang and Ajioka in combination discloses all the features of the invention except that the nozzle is manufactured from the cellulosic thermoplastic. However, Laverdure teaches this common feature of manufacturing a nozzle (13) from cellulosic thermoplastic (col 12, ll.23-35). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the nozzle of Dang and Ajioka in combination to a cellulosic thermoplastic one as taught by Laverdure, in order to offer an excellent flexibility.
 	Claims 3 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dang (US 5,680,967) in view of Ajioka (JP 07165944) as applied to claim 1 above, and further in view of Graf (DE 102016101727)
 	Dang and Ajioka in combination discloses all the features of the invention except that the plunger is manufactured from the cellulosic thermoplastic. However, Graf teaches a plunger is manufactured from the cellulosic thermoplastic (see last two lines of page 2 of the attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the plunger of Dang and Ajioka in combination to a cellulosic thermoplastic one as taught by Graf, in order to offer a device having moderate flux, high salt rejection properties, cost effectiveness, relatively easy manufacture, renewable resource of raw material, and non-toxicity.
 	Claims 4-5, 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dang (US 5,680,967) in view of Ajioka (JP 07165944) as applied to claim 1 above, and further in view of Zamora (CA 2285108).
Regarding claims 4 and 14, Dang and Ajioka in combination discloses all the features of the invention except that the nozzle and the cartridge body are manufactured in one piece by injection molding. However, Zamora teaches this common feature of manufacturing the nozzle and the cartridge body in one piece by injection molding (see page 11, ll.16 of the attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to manufacture the container of Dang and Ajioka in combination via injection molding, in order to offer a high efficiency, enhanced strength and cost effective material.
Regarding claims 5 and 15, Dang and Ajioka in combination discloses all the features of the invention except that the cartridge body is manufactured by extrusion. However, Zamora teaches the cartridge body is manufactured by extrusion (see page 11, ll.2 of the attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to manufacture the container of Dang and Ajioka in combination via extrusion process as taught by Zamora, in order to offer a cost effective material and flexibility of operation.
 	Claims 6 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dang (US 5,680,967) in view of Ajioka (JP 07165944) in view of in view of Zamora (CA 2285108) as applied to claim 5 above, and further in view of Croft (US 6,279,616).
	Dang, Ajioka and Zamora in combination discloses all the features of the invention except that the cartridge body may be extruded at a rate of 75-80 feet per minute. However, Croft teaches a tube body may be extruded at a rate of 75-80 feet per minute (see claim 12). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to manufacture the container of Dang, Ajioka and Zamora in combination via extrusion process as taught by Croft, in order to offer a cost effective material and flexibility of operation.
 	Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dang (US 5,680,967) in view of Ajioka (JP 07165944) as applied to claim 1 above, and further in view of Coker (US 2006/0091158).
Dang and Ajioka in combination discloses all the features of the invention except that the cartridge body and the nozzle are manufactured in two pieces and subsequently joined via spin welding. However, Coker teaches a cartridge body and nozzle are manufactured in two pieces and subsequently joined via spin welding ([0008]). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to manufacture the container and nozzle of Dang and Ajioka in combination via spin welding, in order to offer an ability to weld plastic circular shape parts easily.
 	Claims 8 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dang (US 5,680,967) in view of Ajioka (JP 07165944) as applied to claim 1 above, and further in view of Tanaka (JP 2003138060).
 	Dang and Ajioka in combination discloses all the features of the invention except that cellulosic thermoplastic has a cellulose content of 30-50% by weight. However, Tanaka teaches the commonality of having a cellulosic thermoplastic cellulose with a content of 30-50% by weight ([0007], see attached translation). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to modify the material of the cartridge of Dang and Ajioka in combination to a weight ratio as taught by Tanaka, in order to a firm container ([0004], see Tanaka).
 	Claims 10 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dang (US 5,680,967) in view of Ajioka (JP 07165944) as applied to claim 1 above, and further in view of Nomula (US 2006/0091157).
 	Dang and Ajioka in combination discloses all the features of the invention except that the first end of the cartridge body is sealed with a metal foil. However, Nomula teaches the first end of the cartridge body is sealed with a metal foil ([0019], see also fig.2). It would have been obvious to one having ordinary skill in the art before the effective filling date of the application to add a metal foil as taught by Nomula to the cartridge of Dang and Ajioka in combination, in order to protect the content prior to use.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Hubner (US 2,252,854); Waters (US 2,432,462), Nakayama (JP H07225453), and Brugh (US 3,886,017). The above references address the core limitation of claims 1 and 11 with regard to the container/cartridge being made of cellulosic thermoplastic material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754